[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE MOTION FOR INTERLOCUTORY JUDGMENT OF INTERPLEADER
This action, by writ and complaint, claiming that the defendants be required to interplead together concerning their claims to funds in the hands of the plaintiff and described in the complaint, and other relief, came to this court on July 15, 1997 and thence to the present date, when the court reviewed the plaintiff's motion for interlocutory judgment of interpleader.
The court finds that all such allegations or facts as are essential to the plaintiff's right to interlocutory judgment are true, and that the defendants should be required to interplead. The plaintiff has asserted that this is a matter which must be heard as an arguable matter and has filed a notice of intent to present oral argument. The court finds, however, that in the absence of any dispute over the basic facts which entitle the plaintiff to an interlocutory judgment of interpleader requiring the interpleader defendants to answer the complaint of interpleader and to litigate the claim for basic life insurance benefits in this court or to settle and adjust among themselves, the appearance of this matter on the short calendar is sufficient and that no oral argument or testimony is required.
Whereupon, it is judged that the defendants interplead together by answers stating their respective claims to the funds currently held by the plaintiff, and that the plaintiff deliver such funds to the clerk of this court to await the further and final order of this court.
The plaintiff's motion for interlocutory judgment of interpleader also seeks an order restraining each of the interpleader defendants from instituting any action against MetLife, Metro-North or the Plan for recovery of the BLI benefits; discharging MetLife, Metro-North Commuter Railroad Company and the Plan from any further liability; and awarding MetLife its actual costs and reasonable attorney's fees. These, however, are issues which must await the final judgment in this matter. All that can be ordered at this time is that the CT Page 13193 interpleader defendants present their statements of claim within 30 days hereof or otherwise plead and/or settle such claims amongst themselves, and that the plaintiff pay to the clerk of the court for the judicial district of New Haven, at New Haven, the basic life insurance benefits in the amount of $10,000, plus applicable interest, and that the clerk deposit such funds in an interest-bearing account pending the outcome of this action. It is these two portions of the plaintiff's requested order, to which no objections have been interposed, that the court orders this day.
Jonathan E. Silbert, Judge